                   1 Gregg McLean Adam, Bar No. 203436
                       gregg@majlabor.com
                   2 Wendi J. Berkowitz, Bar No. 145624
                       wendi@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     235 Montgomery St., Suite 828
                   5 San Francisco, California 94104
                     Telephone:    415.266.1800
                   6 Facsimile:    415.266.1128

                7 Attorneys for Plaintiffs
                  TAIRA DE BERNARDI, STEPHEN VAL KIRWAN, et al.
                8
                   DAVID E. MASTAGNI, Bar No. 204244 DENNIS J. HERRERA, Bar No. 139669
                9 ISAAC S. STEVENS, Bar No. 251245   City Attorney
                   IAN B. SANGSTER, Bar No. 287963   KATHARINE HOBIN PORTER, Bar No. 173180
               10 MASTAGNI HOLSTEDT, APC             Chief Labor Attorney
                   1912 “I” Street                   JONATHAN YANK, Bar No. 215495
               11 Sacramento, California 95811       JOSEPH M. LAKE, Bar No. 246679
                   Telephone: (916) 446-4692         BORIS REZNIKOV, Bar No. 261776
               12 Facsimile: (916) 447-4614          JONATHAN ROLNICK, Bar No. 151814
                                                     Deputy City Attorneys
               13 Attorneys for Plaintiffs           1390 Market Street, Floor Five
                   ABDULLAH WAZWAZ, et al.           San Francisco, California 94102-5408
               14                                    Telephone;     (415) 554-3896
                                                     Facsimile:     (415) 554-3816
               15                                    Email:         jonathan.yank@sfcityatty.org
                                                                    joseph.m.lake@sfcityatty.org
               16                                                   boris.reznikov@sfcityatty.org
                                                                    jonathan.rolnick@sfcityatty.org
               17
                                                     Attorneys for Defendant
               18                                    CITY AND COUNTY OF SAN FRANCISCO
               19                              UNITED STATES DISTRICT COURT
               20                          NORTHERN DISTRICT OF CALIFORNIA
               21                                   OAKLAND DIVISION
               22 TAIRA DE BERNARDI, STEPHEN VAL             Case No. 4:18-cv-04597-HSG (Coordinated
                  KIRWAN, et al.,                            with 4:18-cv-05580-HSG)
               23
                              Plaintiffs,                    STIPULATION AND [PROPOSED]
               24                                            ORDER FOR CONTINUANCE OF CASE
                        v.                                   MANAGEMENT CONFERENCE
               25
                  CITY AND COUNTY OF SAN                     Date:    June 11, 2019
               26 FRANCISCO,                                 Time:    2:00 p.m.
                                                             Ctrm.:   2 – 4th Floor
               27                 Defendant.
                                                             Hon. Haywood S. Gilliam, Jr.
               28
MESSING ADAM &
  JASMINE LLP
ATTORNEYS AT LAW
                     STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF CASE MANAGEMENT          Page 1
                     CONFERENCE – Case No. 4:18-cv-04597-HSG (Coord. 4:18-cv-05580-HSG)
                   1         Plaintiffs TAIRA DE BERNARDI, STEPHEN VAL KIRWAN, et al., on behalf of

                   2 themselves and all similarly situated individuals (“De Bernardi Plaintiffs”), Plaintiff ABDULLAH

                   3 WAZWAZ, on behalf of himself and all similarly situated individuals (“Wazwaz Plaintiffs”), and

                   4 Defendant CITY AND COUNTY OF SAN FRANCISCO (“City” or “Defendant”) (collectively the

                   5 “Parties”), by and through their attorneys of record, respectfully submit this Joint Request to

                   6 Continue the Case Management Conference, currently set for June 11, 2019 at 2:00 p.m. The Parties

                   7 request a continuance to one of the following dates: July 23, August 6, or August 13, 2019.

                   8         At our last joint case management conference, the Court set the next case management

                   9 conference for June 18, 2019 with the expectation that by that time, the class opt-in period would

               10 have closed for both the De Bernardi case and the Wazwaz case and thus, the Parties would have a

               11 better understanding of both the class size and the potential damages. Later, the Court moved the

               12 case management conference to June 11. A third party administrator has been selected and

               13 engaged. Both the De Bernardi and the Wazwaz opt-in periods are still open, and the close of the

               14 opt-in periods is approximately one month later than initially anticipated – De Bernardi is set to

               15 close on July 2 and Wazwaz is set to close on June 26. The De Bernardi Plaintiffs also served a set

               16 of interrogatories geared towards answering questions relative to the calculation and payment of

               17 back-pay, entitlement to liquidated damages, and other damages issues. Answers to the

               18 interrogatories are due no later than June 6.
               19            Since the class opt-in periods will not close until late June/early July, because damages

               20 discovery remains outstanding, and taking schedules into account, the Parties jointly request a

               21 continuance of the case management conference to July 26, August 6 or August 13, 2019.

               22 Dated: May 29, 2019                         MESSING ADAM & JASMINE LLP

               23

               24                                             By          /s/ Wendi J. Berkowitz
                                                                   Gregg McLean Adam
               25                                                  Wendi J. Berkowitz
                                                                   Monique Alonso
               26                                                  Attorneys for Plaintiffs TAIRA DE BERNARDI,
                                                                   STEPHEN VAL KIRWAN, et al.
               27

               28
MESSING ADAM &
  JASMINE LLP
ATTORNEYS AT LAW
                       STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF CASE MANAGEMENT                           Page 2
                       CONFERENCE – Case No. 4:18-cv-04597-HSG (Coord. 4:18-cv-05580-HSG)
                   1 Dated: May 29, 2019               MASTAGNI HOLSTEDT APC

                   2

                   3                                   By           /s/ David Mastagni
                                                            David Mastagni
                   4                                        Isaac P. Stevens
                                                            Ian B. Sangster
                   5                                        Attorneys for Plaintiffs,
                                                            ABDULLAH WAZWAZ, et al.
                   6

                   7 Dated: May 29, 2019               OFFICE OF THE SAN FRANCISCO CITY ATTORNEY
                                                       DENNIS J. HERRERA
                   8

                   9
                                                       By          /s/ Boris Reznikov
               10                                           DENNIS J. HERRERA, City Attorney
                                                            KATHARINE HOBIN PORTER, Chief Labor Attorney
               11                                           JONATHAN YANK, Deputy City Attorney
                                                            JOSEPH M. LAKE, Deputy City Attorneys
               12                                           BORIS REZNIKOV, Deputy City Attorneys
                                                            Attorneys for Defendant
               13                                           CITY AND COUNTY OF SAN FRANCISCO
               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP
ATTORNEYS AT LAW
                       STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF CASE MANAGEMENT         Page 3
                       CONFERENCE – Case No. 4:18-cv-04597-HSG (Coord. 4:18-cv-05580-HSG)
                   1                                         [PROPOSED] ORDER
                   2            Pursuant to the Parties’ Joint Request, and good cause appearing, the Court orders that the

                   3 case management conference in the coordinated cases of De Bernardi v. City and County of San

                   4 Francisco and Wazwaz v. City and County of San Francisco, previously set for June 11, 2019, is
                                       August 6 2019 at 2:00 p.m. The Parties are ordered to file, no later than
                   5 continued to ____________,

                   6 ______________,
                             July 30 2019, a joint case management conference statement containing a proposed,
                   7 agreed-upon discovery and pre-trial schedule for the remainder of the cases.

                   8            IT IS SO ORDERED.
                   9
                            5/30/2019
               10 Dated: ________________________                      ____________________________________
                                                                       Honorable Haywood S. Gilliam, Jr.
               11                                                      UNITED STATES DISTRICT JUDGE
               12

               13
                       00071833-1
               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP
ATTORNEYS AT LAW
                       STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF CASE MANAGEMENT                            Page 4
                       CONFERENCE – Case No. 4:18-cv-04597-HSG (Coord. 4:18-cv-05580-HSG)
